68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dennis L. DELBRUEGGE, Appellant,v.Benson CYTRON;  William M. Wunderlich;  Eve Dake;  Carol K.Bader;  Timothy J. Patterson; John D. Williams;Shirley Alsbach-Overberg;  Frank Laiben;Leslie A. Delbruegge, Appellees.
No. 94-3389.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 22, 1995.Filed:  Sept. 29, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Dennis L. Delbruegge brought this civil suit against his brother and a number of other persons including private attorneys, state judges, and court-appointed commissioners.  Delbruegge claimed that his brother improperly brought a partition suit after the two brothers were unable to agree on a division of property willed to them by their late father, and that defendants conspired together to deprive Delbruegge of his inheritance.  Defendants moved for dismissal of the complaint or for judgment on the pleadings on a variety of theories including lack of subject matter jurisdiction, failure to state a claim upon which relief could be granted, and absolute judicial or quasi-judicial immunity.  The district court1 granted defendants' motions, and Delbruegge appeals.  We affirm.


2
We review de novo a district court's decision to dismiss a complaint for failure to state a claim, or to grant judgment on the pleadings.  Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir.1990).  In this case, we also review de novo the dismissal for lack of subject matter jurisdiction.  See Christopher Lake Develop.  Co. v. St. Louis County, 35 F.3d 1269, 1273 (8th Cir.1994).  After conducting such de novo review, we conclude that the district court properly dismissed Delbruegge's complaint, and that an opinion on these matters would lack precedential value.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny all pending motions on appeal, including appellees' motions to impose sanctions, to dismiss the appeal, to strike the notice of appeal, and to strike Delbruegge's brief;  the motion for leave to intervene;  and Delbruegge's motions for legal fees and costs.



1
 The HONORABLE DAVID D. NOCE, United States Magistrate Judge for the Eastern District of Missouri, to whom the matter was referred for final disposition by the parties pursuant to 28 U.S.C. Sec. 636(c)(3)